915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Delton L. DORTY, Sr., Plaintiff-Appellant,andStanley Fogler, Plaintiff,v.NORTH CAROLINA PAROLE BOARD COMMISSION; Samuel Wilson,Chairman, Aaron Johnson, Secretary, North Carolina InmateGrievance Resolution Board Members, N. Hector McGeachy,Chairman, William A. Dudley, Executive Director, James G.Martin, Governor, Frank J. Trip Sizemore, III, Chairman,House Corrections Subcommittee, and Committee Members,Josephus L. Mavretic, Speaker for North Carolina LegislationMembers, Lacy Thornburg, Attorney General of the State ofNorth Carolina, Frank Rush, Brenda K. Turner, Mickey Hobson,Parole Case Analyst, Valerie Bateman, Associate AttorneyGeneral, H.J. Carter, Superintendent, Lieutenant Manning,E.C. Conn, II, Assistant Program Director, Robert C. Lewis,Administrator of North Central Area, Louis C. Powell,Program Director, III, North Central Area, C.S. Hauley,Chairman of Disciplinary Board of North Central Area,Defendants-Appellees.
No. 90-6825.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1990.Decided Oct. 12, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-89-267-CRT-L)
Delton L. Dorty, appellant pro se.
Sylvia Hargett Thibaut, Assistant Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Delton L. Dorty, Sr. appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Dorty v. North Carolina Parole Board Commission, CA-89-267-CRT-L (E.D.N.C. Apr. 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.